                          Case 3:21-cv-03341-EMC Document 1 Filed 05/04/21 Page 1 of 9
                                              (                                     (




                2
                    LEWIS ZIROGIANNIS, CA Bar No. 321955
                      lzirogiannis@foley.com
                    JAIME DORENBAUM, CA Bar No. 289555
                                                                                                      IL ED
 -
  �
  <'(
                3
                      jdorenbaum@foley.com                                                      MAY -4 2021
                    JASON Y. WU, CA Bar No. 313368
 '?.                  jwu@foley.com                                                            SU
                                                                                          Ci.ERK SAN y· SOONG
 0              4   FOLEY & LARDNER LLP                                                 NORTH US D!STRICT C
                                                                                              ti1s1 i,c
 2              5
                    555 CALIFORNIA STREET, SUITE 1700
                    SAN FRANCISCO, CA 94104-1520
                                                                                                  -,. T OF     OUR
                                                                                                           CAL/FOR T
                                                                                                                    IA
 0
                    TELEPHONE: 415.434.4484
                6   FACSIMILE: 415.434.4507
                7 Attorneys for Defendants 420 Taylor Ventures, LLC,
                  NT 420 Taylor Owner LLC, NH 420 Taylor Owner LLC,
                8 420 Taylor Holdings Owner LLC, and Seven Equity Group, LLC
                9
                                                  UNITED STATES DISTRICT COURT
            10
            A                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                     CV 21 3341
 r;
        <
            �1
            l
 r   t)2            NEXTDOOR, INC., a Delaware Corporation,
            13                  PLAINTIFF,                       DEFENDANTS' NOTICE OF REMOVAL OF
                                                                 ACTION PURSUANT TO 28 U.S.C. §§ 1332,
                          V.                                     1441(B), 1446
               420 TAYLOR VENTURES, LLC, a Delaware              Removed from the Superior Court of the State of
               Limited Liability Company, NT 420 TAYLOR          California for the County of San Francisco, Case
               OWNER LLC, a Delaware Limited Liability           No. CGC-21-590369
               Company, NH 420 TAYLOR OWNER LLC, a
            17 Delaware Limited Liability Company, 420           Complaint Filed: March 11, 2021
               TAYLOR HOLDINGS OWNER LLC, a Delaware             Notice of Removal Filed: May 5, 2021
            18 Limited Liability Company, SEVEN EQUITY
               GROUP, LLC, and DOES 1-50,                        Filed concurrently with:
            19                                                   (i) Declaration of Lewis Zirogiannis
                                DEFENDANTS.
                                                                 (ii) Declaration of Raymond Falack
            20
                                                                 (iii) Civil Case Cover Sheet
            21                                                   (iv) Disclosure of Non-Party Interested Entities or
                                                                       Persons
            22

            23
            24
            25
            26
            27
            28

                                                        NOTICE OF REMOVAL
                                                       CASE NO. _  _   __
4818-2449-1         8.3
                      Case 3:21-cv-03341-EMC Document 1 Filed 05/04/21 Page 2 of 9




              TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
         2 DISTRICT OF CALIFORNIA:
         3            PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441(b), and 1446, Defendants 420
         4 Taylor Ventures, LLC, NT 420 Taylor Owner LLC, NH 420 Taylor Owner LLC, 420 Taylor Holdings
         5 Owner LLC, and Seven Equity Group, LLC (collectively, "Defendants") hereby invoke this Cou11's
         6 jurisdiction and remove the above-captioned case, pending in the Superior Court of the State of California
         7    for the County of San Francisco, Case No. CGC-21-590369, and all claims and causes of action alleged
         8    therein, to the United States District Cou11 for the No1thern District of California on the following grounds:
         9 I.        STATE COURT ACTION
       10            On March 11, 2021, Plaintiff Nextdoor, Inc. ("Plaintiff') commenced this action against
       11     Defendants by filing a complaint in the Superior Comt of California for the County of San Francisco,
       12 styled Nextdoor, Inc. v. 420 Taylor Ventures, LLC et al., Case No. CGC-21-590369 (the "Complaint").
       13     A true and correct copy of the Complaint is attached to the accompanying declaration of counsel as
       14     Exhibit A. [Declaration of Lewis Zirogiannis ("Zirogiannis Deel.") ,i 2, Ex. A.] Copies of all process,
       15     pleadings, and orders in the state comt action are attached to the accompanying declaration of counsel as
       16     Exhibits A through K. [Id. ,i,i 2-12, Ex. A-K.] At the time of removal, Plaintiff's Motion to Seal
       17     Complaint was pending before the state court and scheduled for hearing on May 24, 2021. [Id. ,i,i 4, 14
       18     Ex. C.] No other motions or events are currently pending in state court. [Id. ,i 15.]
       19 II.        TIMELINESS
       20            Defendants 420 Taylor Ventures, LLC, NT 420 Taylor Owner LLC, NH 420 Taylor Owner
       21     LLC, and 420 Taylor Holdings Owner LLC received service of the Complaint on April 5, 2021.
       22     [Zirogiannis Deel. ,i 16.] The deadline for those defendants to file this Notice of Removal is, at the
       23     earliest, May 5, 2021. 28 U.S.C. § 1446(b)(l ) ("The notice of removal of a civil action or proceeding
       24     shall be filed within 30 days after the receipt by the defendant, through service or otherwise, of a copy of
       25     the initial pleading."). Defendant Seven Equity Group, LLC received service of the Complaint on April
       26     7, 2021. [Zirogiannis Deel. ,i 17 .] Defendant Seven Equity Group, LLC's deadline to file this Notice of
       27 Removal is, at the earliest, May 7, 2021. 28 U.S.C. § 1446(b)(l). Therefore, this Notice of Removal is
       28     timely as to all Defendants.

                                                        NOTICE OF REMOVAL
                                                       CASE NO. ----- -
4818-2449-1   8.3
                      Case 3:21-cv-03341-EMC Document 1 Filed 05/04/21 Page 3 of 9
                                             (                                           (



              III.    VENUE
         2            Venue for purposes of removal of this action is proper under 28 U. S.C. § 1446(a), which
         3    provides for removal of any civil action to the federal district court of the district and division embracing
         4    the place where the action is pending. Pursuant to 28 U. S.C. § 144l(a), venue for removal lies in the
         5 United States District Cou1t for the Northern District of California because Plaintiff originally filed the

         6    Complaint in the Superior Court of California for the County of San Francisco. This Court is the district
         7    court embracing the superior court in which this action is pending.
         8    IV.     CONSENT OF ALL DEFENDANTS
         9            Defendants, through their undersigned counsel, each consent to the removal of this action and the
       10 filing of this Notice of Removal. [Zirogiannis Deel.� 18. ] Proctor v. Vishay Intertechnology Inc. , 584
       11 F.3d 1208, 1225 (9th Cir. 2009) ("[W] e conclude that the filing of a notice of removal can be effective
       12 without individual consent documents on behalf of each defendant. One defendant's timely removal
       13     notice containing an averment of the other defendants' consent and signed by an attorney of record is
       14     sufficient.").
       15 V.          NOTICE
       16             Promptly after the filing of this Notice of Removal, Defendants will give written notice of the
       17     same, together with all supporting documents, to all adverse parties and will file a notice with the clerk
       18     of the state court in which the action is pending, pursuant to 28 U.S.C. § 1446(d). [Zirogiannis Deel. �
       19 19.]
       20 VI.         DIVERSITY OF CITIZENSHIP UNDER 28 U.S.C. § 1332(a)(l)
       21             This action may be removed to this Cou1t on grounds of diversity of citizenship and amount in
       22 controversy pursuant to the provisions of 28 U.S.C. §§ 1332, 144l(b).
       23             A.       CITIZENSHIP OF PLAINTIFF.
       24             Plaintiff is a citizen of Delaware and California for purposes of diversity of citizenship. The
       25     Complaint alleges that "Plaintiff Nextdoor, Inc. is a corporation duly organized and validly existing
       26     under the laws of the State of Delaware, with its principal place of business in San Francisco,
       27     California." [Zirogiannis Deel., Ex. A ("Compl.")� 6. ] For diversity purposes, "a corporation shall be
       28     deemed to be a citizen of every State and foreign state by which it has been incorporated and of the State
                                                                   2
                                                       NOTICE OF REMOVAL
                                                      CASE NO. ___ _ _  _
4818-2449-1   8.3
                     Case 3:21-cv-03341-EMC Document 1 Filed 05/04/21 Page 4 of 9
                                            (                                            (



              or foreign state where it has its principal place of business." 28 U.S.C. § 1332. Therefore, Plaintiff is a
         2    Delaware and California citizen under the removal statute.
         3           B.       CITIZENSHIP OF DEFENDANTS.

         4           None of the Defendants is a citizen of Delaware or California for purposes of diversity of
         5    citizenship. The Complaint alleges that Defendants are each LLCs "doing business in the state of
         6    California" [Comp!. ,i,i 7-11] and that,additionally, Defendant Seven Equity Group,LLC has its
         7    "principal place of business in New York." [Comp!. ,i 11.] However, an LLC is not treated as a
         8    corporation for purposes of removal, and where an LLC is organized or does business is irrelevant to the
         9    question of its citizenship. Rather, an LLC is a citizen of every state in which its owners or members
       10 reside. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894,899 (9th Cir. 2006) (holding that "an
       11     LLC is a citizen of every state of which its owners/members are citizens"); Implant Direct Mfg., LLC v.
       12 Dell Inc., No. CV 12-8903GW(JEMX),2012 WL 12897864, at *1 (C.D. Cal. Nov. 19, 2012) ("When a
       13     patty is an LLC, the court must look to the citizenship of its members, not the state in which it is either
       14     organized, headquartered, or has its principal place of business."). Similarly,a trust takes on the
       15     citizenship of its members. Americold Realty Tr. v. Conagra Foods, Inc., 577 U.S. 378,383 (2016).
       16            Here,Defendants are all LLCs, and none of the members and owners of any Defendant is
       17     domiciled in Delaware or California. The domiciles of Defendants' members and owners are as follows:
       18                 •   Raymond Falack is an owner/member of 420 Taylor Ventures, LLC and Seven Equity
       19                     Group,LLC, and resides in Deal, New Jersey.
       20                 •   Hyman Azar is an owner/member of 420 Taylor Ventures,LLC,and resides in Brooklyn,
       21                     New York.
       22                 •   Jared Bernheim is an owner/member of 420 Taylor Ventures, LLC, and resides in White
       23                     Plains,New York.
       24                 •   Annette Raij is an owner/member of 420 Taylor Ventures, LLC, and resides in Miami
       25                     Beach,Florida.
       26                 •   Irwin Raij is an owner/member of 420 Taylor Ventures, LLC, and resides in Miami
       27                     Beach,Florida.
       28                 •   Zachary Roseman is an owner/member of 420 Taylor Ventures, LLC, and resides in New
                                                                3
                                                       NOTICE OF REMOVAL
                                                      CASE NO.____ _     _
4818-2449-1   8.3
                    Case 3:21-cv-03341-EMC Document 1 Filed 05/04/21 Page 5 of 9
                                                                                 (



                          York City, New York.
         2            •   Eric Englander is an owner/member of 420 Taylor Ventures, LLC, and resides in New
         3                York City, New York.
         4            •   Daniel Panzer is an owner/member of 420 Taylor Ventures, LLC, and resides in New
         5                York City, New York.
         6            •   Hymie Mishan is an owner/member of 420 Taylor Ventures, LLC, and resides in
         7                Brooklyn, New York.
         8            •   Ezra Hochman is an owner/member of 420 Taylor Ventures, LLC, and resides in
         9                Brooklyn, New York.
       10             •   Richard Braha is an owner/member of 420 Taylor Ventures, LLC, and resides in New
       11                 York City, New York.
       12             •   Jonathan Bennett is an owner/member of 420 Taylor Holdings Owner LLC and NT 420
       13                 Taylor , and resides in Lawrence, New York.
       14             •   Eli Wilamowsky is an owner/member of 420 Taylor Holdings Owner LLC, and resides in
       15                 Lawrence, New York.
       16             •   Ely Fathia is an owner/member of 420 Taylor Holdings Owner LLC, and resides
       17                 Brooklyn, New York.
       18             •   Uriel Schatz is an owner/member of 420 Taylor Holdings Owner LLC, and resides in
       19                 Fair Lawn, New Jersey.
       20             •   Marc Hertz is an owner/member of 420 Taylor Holdings Owner LLC, and resides in
       21                 Lawrence, New York.
       22             •   Avi Esses is an owner/member of 420 Taylor Holdings Owner LLC, and resides in
       23                 Cedarhurst, New York.
       24             •   Salem Mounayyer is the trustee for The Joe Nakash 2005 Trust, The Ralph Nakash 2005
       25                 Trust, and The Avi Nakash 2005 Trust, which are members of NT 420 Taylor Owner
       26                 LLC. Salem Mounayyer is also the trustee for the Olive Trust, which is a member of NH
       27                 420 Taylor Owner LLC. Salem Mounnayyer resides in Miami, Florida.
       28             •   Joseph Nakash is an owner/member of NH 420 Taylor Owner LLC, and a beneficiary of
                                                            4
                                                    NOTICE OF REMOVAL
                                                   CASE NO._ _ __ _
4818-2449-1   8.3
                    Case 3:21-cv-03341-EMC Document 1 Filed 05/04/21 Page 6 of 9
                                                                    (




         1                The Joe Nakash 2005 Trust which is a member of NT 420 Taylor Owner LLC. Joseph
         2                Nakash resides in New York, New York.
         3            •   Ralph Nakash is an owner/member of NH 420 Taylor Owner LLC, and a beneficiary of
         4                The Ralph Nakash 2005 Trust which is a member of NT 420 Taylor Owner LLC. Ralph
         5                Nakash resides in Belle Harbor, New York.
         6            •   Avi Nakash is an owner/member of NH 420 Taylor Owner LLC, and a beneficiary of The
         7                Avi Nakash 2005 Trust which is a member of NT 420 Taylor Owner LLC. Avi Nakash
         8                resides in New York, New York.
         9            •   Sherene Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in
       10                 Brooklyn, New York.
       11             •   Amy Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in
       12                 Brooklyn, New York.
       13             •   Danielle Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in
       14                 Brooklyn, New York.
       15             •   Steven Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in New
       16                 York, New York.
       17             •   Miriam Nakash is an owner/member of NH 420 Taylor Owner, LLC,and resides in
       18                 Brooklyn, New York.
       19             •   ShauIi Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in New
       20                 York, New York.
       21             •   Ariel Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in New
       22                 York, New York.
       23             •   Miri Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in New
       24                 York, New York.
       25             •   Netanel Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in New
       26                 York, New York.
       27             •   Esther Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in New
       28                 York, New York.

                                                 NOTICE OF REMOVAL
                                                CASE NO._ _ __ _
4818-2449-1   8.3
                      Case 3:21-cv-03341-EMC Document 1 Filed 05/04/21 Page 7 of 9
                                             (


                          •   David Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in
         2                    Brooklyn, New York.
         3                •   Michelle Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in
         4                    New York, New York.
         5                •   Lori Nakash is an owner/member of NH 420 Taylor Owner, LLC, and resides in Beit
         6                    Shemesh, Israel.
         7                •   Daniel Levy is an owner/member of NT 420 Taylor Owner, LLC and NH 420 Taylor
         8                    Owner, LLC, and resides in Brooklyn, New York.
         9               •    Linda Levy is an owner/member of NT 420 Taylor Owner, LLC and NH 420 Taylor
       10                     Owner, LLC, and resides in Miami, Florida.
       11     [Declaration of Raymond Falack �� 4-40.] The foregoing individuals constitute a complete list of all
       12     members and owners of Defendants. [Id.� 42.] None of the foregoing individuals is domiciled in, or a
       13     citizen of, the same state in which Plaintiff is a citizen (i.e., Delaware or California). As of the filing of
       14     this Notice of Removal, none of the foregoing individuals intends to move to a new residence or
       15     domicile in a state other than the one in which they currently reside. [Id.� 41.] Further, while the
       16     Complaint names "Does 1-50" as defendants, "the citizenship of defendants sued under fictitious names
       17     shall be disregarded" in considering whether complete diversity exists. 28 U.S.C. § 144l(b)(l).
       18            Therefore, Plaintiff is a citizen of a different state fr om each Defendant, satisfying the diversity
       19     requirements of 28 U.S.C. § 1332(a)(l). Lee v. Am. Nat. Ins. Co., 260 F.3d 997, 1004 (9th Cir. 2001)
       20 ("The diversity jurisdiction statute . . . requires that . . . each plaintiff must be diverse from each

       21     defendant.").
       22     VII.   THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED.
       23            Pursuant to 28 U.S.C. § 1332(a), the amount in controversy in this action exceeds $75,000. "In
       24     determining the amount in controversy, com1s fir st look to the complaint. Ibarra v. Manheim lnvs., Inc.,
       25     775 F.3d 1193, 1197 (9th Cir. 2015). Here, Plaintiff alleges, among other things, "at least $20 million
       26     dollars in damages." [Compl. �� 79, 93, 107, 117.] Accordingly, the amount in controversy
       27     requirement is met.
       28

                                                        NOTICE OF REMOVAL
                                                       CASE NO. _____ _
4818-2449-1   8.3
                     Case 3:21-cv-03341-EMC Document 1 Filed 05/04/21 Page 8 of 9
                                                                                        (



              VIII. CONCLUSION
         2           As set forth above, this action meets the requirements for removal under 28 U.S.C. §§ 1332,
         3 1441, and 1446. Accordingly, this action must now be removed to this Court.
         4           This Notice of Removal is filed subject to and with full reservation of rights, including, but not
         5 limited to, defenses and objections to venue, improper service of process, and personal jurisdiction. No
         6    admission of fact, law or liability is intended by this Notice of Removal, and all defenses, motions, and
         7    pleas are expressly reserved.
         8
              DATE: MAY   4, 2021                             FOLEY & LARDNER LLP
         9                                                    LEWIS ZIROGIANNIS
                                                              JAIME DORENBAUM
       10                                                     JASON Y. WU
       11
       12                                                     By: Isl Lewis Zirogiannis
                                                                  LEWIS ZIROGIANNIS
       13                                                         Lewis Zirogiannis (Bar No. 321955)
                                                                    lzirogiannis@foley.com
       14                                                         Jaime Dorenbaum (Bar No. 289555)
                                                                   jdorenbaum@foley.com
       15                                                         Jason Wu (Bar No. 313368)
                                                                   jwu@foley.com
       16                                                         555 California Street, Suite 1700
                                                                  San Francisco, California 94104-1531
        17                                                        Telephone: (415) 434-4484
                                                                  Facsimile: (415) 434-4507
       18
                                                              Attorneys for Defendants 420 Taylor Ventures, LLC,
       19                                                     NT 420 Taylor Owner LLC, NH 420 Taylor Owner LLC,
                                                              420 Taylor Holdings Owner LLC, and Seven Equity
       20                                                     Group, LLC
       21
       22
       23
       24

       25
       26
       27
       28
                                                                  7
                                                      NOTICE OF REMOVAL
                                                     CASE NO.___ _ _    _
4818-2449-1   8.3
                        Case 3:21-cv-03341-EMC Document 1 Filed 05/04/21 Page 9 of 9




                                                        PROOF OF SERVICE
         2 I am employed in the County of San Francisco, State of California. I am over the age of 18 and not a
           party to this action; my current business address is 555 California Street, Suite 1700, San Francisco,CA
         3 94104-1520.
         4 On May 4,2021,I served the foregoing document(s) described as: DEFENDANTS' NOTICE OF
           REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§ 1332, 1441(B), 1446 on the interested
         5 patties in this action as follows:
         6 Morgan W. Tovey (Bar No. 136242)
           50 California Street,22nd Floor
         7 San Francisco, California 94111
           Email: morgantovey@quinnemanuel.com
         8 Telephone: (415) 8 75-6600
           Facsimile: (415) 8 75-6700
          Ryan Landes (Bar No. 252642)
       10 Dakota S. Speas (Bar No. 323853)
          865 South Figueroa Street,10th Floor
       11 Los A ngeles, California 90017-2543
          Email: ryanlandes@quinnemanuel.com
       12 dakotaspeas@quinnemanuel.com
          Telephone: (213) 443-3000
       13 Facsimile: (213) 443-3100
       14 Attorneys for Plaintiff
       15
                    X    BY EXPRESS SERVICE CARRIER (Via Overnight Courier Service)
       16
                         X      I caused the envelope(s) to be sent by Federal Express,or delivered the
       17                       document(s) to a courier or driver authorized by the express service carrier to
                                receive document(s),in an envelope(s) or package designated by the express
       18                       service carrier,with delivery fees paid or provided for,at San Francisco,
                                California.
       19
                    X    BY E-MAIL
       20                X    I served the foregoing document via e-mail to the addressees above at the e-mail
                               addresses listed therein.
       21
                    X    Executed on May 4,2021, at San Francisco, California.
       22
                    X           I declare under penalty of pe1j ury under the laws of the State of California that
       23                       the above is true and correct.
                    X           I declare that I am employed in the office of a member of the bar of this court at
       24                       whose direction the service was made.
       25
       26                                                      Laura Lee
       27

       28

                                                        PROOF OF SERVICE
                                                      CASE NO._ __ _     _
4818-2449-1   8.3
